ON PETITION FOR REHEARING
In his petition for rehearing the appellant insists that no cause of action for the recovery of rent is stated in appellee's "cross-complaint." After a re-examination of the pleading, 10.  which was tested only by a motion to strike, we are still *Page 511 
of the opinion that such a cause of action is fairly stated, and in his original brief the appellant himself says: "However, the defendant, Grace Leas, did file a cross-complaint in which she sought to recover rent for the disputed premises for the period which the appellant had been in possession. . . ."
The appellant also contends that the findings do not support an award of rent in the amount awarded. They do, however, support an award of rent, and the amount of the award is now 11.  challenged for the first time. No citation of authority to the proposition that a question may not be presented for the first time on a petition for rehearing is necessary.
The appellant now contends that if it were necessary for the husband of Grace Leas to join in her contract to sell the land, his signature to the receipt for $333.33 was sufficient for that purpose. This contention is also now raised for the first time and moreover the appellant does not support it by any authority or reason. It is, therefore, entitled to no consideration.
Petition for rehearing denied.
NOTE. — Reported in 64 N.E.2d 591.